CALOGERO, Chief Justice,
dissents from the writ denial.
I would grant this writ. Apparently, from the application, the trial judge made a pretrial ruling without hearing testimony, medical evidence, or examining police reports.
At the least, the trial judge should not let into evidence the eleven year old incident regarding defendant and a prior wife without some showing that it is relevant to demonstrate intent, knowledge, or system and otherwise complies with State v. Prieur, 277 So.2d 126 (La.1973).